—In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, the father appeals from so much of two orders of disposition of the Family Court, Queens County (Lauria, J.), dated April 20, 1998, as, after a fact-finding hearing, terminated his parental rights as to Kirsty Lauren H. (Anonymous) and Daniel Edward A. (Anonymous) and transferred custody and guardianship of the children to the Lutheran Social Services of Metropolitan New York, Inc., and the Commissioner of Social Services.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s finding that the subject children were *392permanently neglected by the appellant was supported by clear and convincing evidence. The evidence established that, despite the petitioner agency’s diligent efforts to encourage and strengthen the parent-child relationship, the appellant failed to substantially and continuously plan for the future of his children (see, Social Services Law § 384-b [7] [a]; Matter of Gregory B., 74 NY2d 77; Matter of C. Children, 253 AD2d 554; Matter of Carmen N., 237 AD2d 607).
The appellant’s remaining contention is without merit. Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.